UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Press Releases for the period ended March 31, 2008 COMMISSION FILE NUMBER: 000-22216 CANADIAN ZINC CORPORATION Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-For Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN ZINC CORPORATION Date April 7, 2008 By: /s/ John F. Kearney John F. Kearney President and Chairman PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE March 31, 2008 · CANADIAN ZINC REPORTS FINANCIAL RESULTS FOR FISCAL 2007 · MEASURED AND INDICATED RESOURCES CONFIRMED · PHASE 2 UNDERGROUND DRILLING COMPLETED · ROAD PERMIT AND WATER LICENSE ISSUED · $7.5 MILLION BUDGET APPROVED FOR Vancouver, British Columbia, March 31, 2008 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) announces its financial results for the year ended December 31, 2007.This press release should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2007, and management’s discussion & analysis (“MD&A”) for the year ended December 31, 2007 available on SEDAR at www.sedar.com. The Company reported a net loss for the year of $920,000 compared to a loss of $1.486 million in 2006. The reduced loss in 2007 was partly attributable to higher interest income ($1.2 million in 2007 compared to $948,000 in 2006) and the inclusion of a charge of $1 million in respect of stock-based compensation in 2006 compared to $267,000 in 2007. The impact of the increased interest income and reduced stock-based compensation was offset by an overall increase in administrative expenses of approximately $300,000 primarily relating to increased shareholder and investor communications in 2007. In 2007 the Company invested approximately $10.8 million on the Prairie Creek project, principally on underground exploration drilling (compared to $7.9 million in 2006).During the year ended December 31, 2007, the Company completed a private placement of 11,765,000 units at a price of $0.85 per unit for total gross proceeds of $10,000,250. As at December 31, 2007 Canadian Zinc had cash and cash equivalents of $6.9 million, short term investments of $21.5 million and a positive working capital balance of $27.4 million. Accordingly, the Company believes that it remains in a strong position to further continue with its planned exploration, development and permitting activities at the Prairie Creek Mine. 2007 Exploration Program The objective of the 2007 underground drilling program was to define the Prairie Creek resource in compliance with the disclosure standards set out in National Instrument 43-101and to demonstrate at least ten years of projected mine life in the measured and indicated resource categories.These objectives were achieved as confirmed in the Technical Report independently prepared by MineFill Services Inc. described below. The 2007 program included the continuation of the underground drilling program which commenced in 2006.Underground drilling was carried out from drill stations at 50 metre intervals along a new 400 metre internal decline. Phase 1 of the drilling program was completed in early June 2007 and consisted of 400 metres of decline development from which 41 drill holes, of which 40 intersected mineralization, totaling 8,217 metres of drilling from six drill stations have been completed. The results of the Phase 1 program were incorporated into a Technical Report dated October 12, 2007 which was prepared in accordance with the standards in National Instrument 43-101 (“NI 43-101”) as described below. Phase 2 of the underground exploration program commenced in August 2007 with the completion of a further 200 metre extension of the underground decline to create additional underground drill stations. The underground drilling program from the new drill stations commenced in late September 2007 and continued until December 2007. Ten holes totaling 2,407 metres of coring were completed, all of which intersected mineralization.(See CZN press release dated March 19, 2008) Technical Report Completed – Measured and Indicated Resources Confirmed The results of the Phase 1 drilling program were incorporated into a Technical Report (the “Report”) dated October 12, 2007, prepared by MineFill Services Inc. (Dr. David Stone and Stephen Godden – Qualified Independent Persons), which was prepared in accordance with the standards in NI 43-101. The Report indicates that the Prairie Creek Property hosts total Measured and
